DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 02/25/2020.
Claims 1 – 25 are allowed.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication with Glen Choi on September, 27 2021.

Claims:
21.  (Currently Amended)  A network interface controller (NIC) for monitoring networked computing devices using deadman triggers, the NIC comprising: 
at least one deadman trigger pin; 
triggering event detection circuitry to: 
collect a pin state of the at least one deadman trigger pin associated with a deadman trigger, 
compare the collected pin state of the deadman trigger to an expected pin state of the deadman trigger, and 

status packet management circuitry to: 
generate, in response to a determination that the triggering event has been detected, a status packet, wherein the status packet includes information usable to identify the detected triggering event associated with the deadman trigger.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claims 13 and 23), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claims 13 and 23):
compare the collected pin state of the deadman trigger to an expected pin state of the deadman trigger, and 
determine whether a triggering event associated with the deadman trigger has been detected as a result of the comparison; and 
status packet management circuitry to: 
generate, in response to a determination that the triggering event has been detected, a status packet, wherein the status packet includes information usable to identify the detected triggering event associated with the deadman trigger.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371.  The examiner can normally be reached on M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRAIG C DORAIS/Primary Examiner, Art Unit 2194